COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00500-CR


Linda Marie Bagley                      §    From the 396th District Court

                                        §    of Tarrant County (1136471D)

v.                                      §    December 6, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00500-CR


LINDA MARIE BAGLEY                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant Linda Marie Bagley attempts to appeal from the trial court’s

judgment revoking her community supervision for her offense of driving while

intoxicated with a child under fifteen years of age and sentencing her to six

months’ confinement in state jail pursuant to a plea agreement. The trial court’s

certification of her right to appeal states that this “is a plea-bargain case, and the



      1
       See Tex. R. App. P. 47.4.
defendant has NO right of appeal” and that “the defendant has waived the right of

appeal.”

      On October 24, 2012, this court notified appellant about the statements on

the trial court’s certification and informed her that unless she or any party

desiring to continue to the appeal filed with the court, on or before November 5,

2012, a response showing grounds for continuing the appeal, the appeal may be

dismissed. See Tex. R. App. P. 25.2(d), 44.3. We have received no response.

Therefore, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                 PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




                                       3